Citation Nr: 1632855	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  12-08 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1966 to December 1968, with service in Vietnam. 

This matter is before the Board of Veteran's Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in March 2013. A transcript of the hearing is associated with the claims files.

The Veteran, through his representative, submitted additional evidence in support of his claim in July 2016, along with a waiver of review of such evidence by the agency of original jurisdiction. As such, the Board may properly consider such evidence at this time. See 38 C.F.R. §§ 20.800, 20.1304(c) (2015).

The Board previously denied the Veteran's claim for entitlement to service connection for PTSD in a June 2014 decision. An August 2015 memorandum decision of the United States Court of Appeals for Veterans Claims (Court) remanded the June 2014 Board decision. See August 2015 Memorandum Decision. As such, the issue of entitlement to service connection for PTSD is again before the Board.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.






FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, he has a diagnosis of PTSD as a result of in-service stressors, to include fear of hostile military activity while stationed in Vietnam. 


CONCLUSION OF LAW

The criteria for service connection for posttraumatic stress disorder (PTSD) have been met. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice and assistance with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). However, in light of the fully favorable decision as to the issues of service connection for PTSD, no further discussion of compliance with VA's duty to notify and assist is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). 

II. Service Connection

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in-service, and (3) a nexus between the in-service injury or disease and the current disability. See 38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16   (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2015).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptoms and an in-service stressor. 38 C.F.R. § 3.304.

Previously, 38 C.F.R. § 3.304(f)  only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, and former Prisoners-of-War, as sufficient to establish the occurrence of the claimed in-service stressor. The amendment of 38 CFR § 3.304(f), however, eliminates the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity." The liberalizing criteria contained in 38 CFR § 3.304(f) will be applied to PTSD service connection claims that are pending as of the effective date of the regulation, July 13, 2010, and to claims filed on or after this effective date. 

Verification of an in-service stressor is not required if the Veteran was in a location involving "fear of hostile military or terrorist activity."  Lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations. The new regulatory provision requires that: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor. Id. 

In addition, the Board notes that effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders so as to replace outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  VA directed that the changes be applied only to applications for benefits received by VA or pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014, but not to claims certified to, or pending before, the Board, the Court of Appeals for Veterans Claims (CAVC), or the United States Court of Appeals for the Federal Circuit.

Previously, Section 4.125(a) of 38 C.F.R. required that diagnoses of mental disorders conform to the DSM-IV and that if a diagnosis was not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis. This case was certified to the Board in November 2012, and as such the VA examiner considered the Veteran's eligibility for PTSD under DSM-IV criteria. However, as discussed below the private opinion has discussed the Veteran's eligibility for PTSD considering the DSM-IV and DSM-V criteria. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III. Analysis

The Veteran is seeking service connection for posttraumatic stress disorder (PTSD), which he contends is related to his active service and stressors experienced in Vietnam. Statements from the Veteran's family members have reported the Veteran has experienced ongoing symptoms of PTSD since returning from active service. 

First, the Board finds resolving all doubt in the Veteran's favor he has a current diagnosis of PTSD in accordance with the DSM-IV. The Board notes the evidence of record consists of credible statements from the Veteran, and conflicting medical opinions regarding whether the Veteran has a diagnosis of PTSD. Lay statements from the Veteran's family members note changes in the Veteran's behavior after returning from Vietnam. Statements from the Veteran's relatives have reported the Veteran has experienced ongoing symptoms of PTSD since returning from active service. The Veteran's wife reported he has experienced ongoing nightmares since returning from Vietnam. See December 2015 statement. The Veteran's sister reported that after returning from service he was distant from family, and did not take part in family functions which he had previously done. See February 2016 statement. The Veteran and family members are competent to relate these symptoms but not competent to diagnose the Veteran with PTSD, as such requires medical training and expertise. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The issue of a current diagnosis must be decided based on the medical evidence of record

Turning to the medical evidence, the Veteran had a VA examination in December 2011. The VA examiner noted the Veteran's three in-service stressors and that each was adequate to support a diagnosis of PTSD, and the stressors are related to the Veteran's fear of hostile military or terrorist activity. See December 2011 VA examination.  However, the examiner found that the Veteran's symptoms did not support the other diagnostic criteria to support a diagnosis of PTSD. The VA examiner found the Veteran's reports lacked sufficient evidence or indication of current or recent experiencing of symptoms specified under Criteria C and F, which pertain to persistent avoidance of stimuli associated with trauma and numbing of general responsiveness (not present before the trauma) and severity of the symptoms, respectively. The examiner diagnosed no other mental disorder during the examination. The VA examination and opinion was based on accurate facts, a thorough review of the claims file, and interview of the Veteran, and therefore is entitled to probative weight. 

A private opinion and examination from June 2016 has been made part of the claims file. The private psychiatrist found that after a thorough interview, and mental status examination, the Veteran's symptoms support a diagnosis of PTSD, based on his combat service and associated stressors under the DSM-V and DSM-IV. The opinion noted significant changes in the Veteran's behavior from post-service to present day from family members and the Veteran's ongoing reluctance to engage in treatment and his consistent hesitantly to speak about his experiences in-service. The private psychiatrist found the Veteran meets Criteria A-H of the DSM-V for a diagnosis of PTSD. As to Criteria C, the opinion noted the Veteran persistently avoids any stimuli associated with events in Vietnam. The opinion noted the Veteran avoids places, conversations, activities, individuals and any media associated with Vietnam, thus meeting Criteria C.  As to Criteria F, the opinion noted the Veteran has experienced symptoms for over 40 years since returning from Vietnam, which are documented in lay statements from the Veteran's family members and his clinical interview, indicating he experiences these symptoms currently. The private opinion is also based on accurate facts, a thorough review of the claims file, clinical interview of the Veteran, and review of medical literature and therefore is entitled to probative weight. 

Second, the Veteran has reported experiencing in-service stressors while stationed in Vietnam. Personnel records document that the Veteran was stationed in Vietnam from May 1968 to September 1968 and participated in several combat operations. The Veteran testified that while he was in Vietnam, he experienced three stressors including, that he witnessed his 1st Crew Chief killed in a rocket attack, was ambushed by hostile forces while traveling from base camp, and experienced frequent enemy rocket attacks on base camp due to its proximity to the Demilitarized Zone. The VA examination in December 2011 and the private opinion in June 2016 found that each of these stressors was adequate to support a diagnosis of PTSD, and each was related to the Veteran's fear of hostile military activity. Thus, the second element of service connection for PTSD is met. 38 C.F.R. § 3.304(f)(3) (2015). 

Turning to the third element, the Board finds that the competent and probative evidence demonstrates the Veteran's currently diagnosed PTSD is related to his active service based on fear of hostile military or terrorist activity. Based on a review of the record, the Board finds that there is sufficient competent medical evidence to indicate that the Veteran's PTSD is at least as likely as not related to his service in Vietnam and fear of hostile military or terrorist activity.  Pertinently, the Board notes that there is no medical evidence which demonstrates the Veteran's PTSD is not related to his military service. Accordingly, the third element of service connection is met. 

The Board finds that the competent evidence for and against service connection for PTSD is in equipoise; that is the evidence demonstrating that the Veteran has a diagnosis of PTSD is equally weighted against the evidence demonstrating a negative diagnosis. The Board finds that the VA opinion and the private opinion were based on a thorough evaluation of the Veteran, and review of his record, and as such both are entitled to probative weight.  Therefore, resolving reasonable doubt in the Veteran's favor, he has a current diagnosis of PTSD, the symptoms of which have been shown to be related to stressors consistent with the Veteran's service, to include fear of hostile military or terrorist activity, and the Board finds the Veteran is entitled to service connection for PTSD. Thus, resolving all reasonable doubt in favor of the Veteran, service connection for PTSD is warranted. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.101 (2015).  


ORDER

Service connection for posttraumatic stress disorder (PTSD) is granted. 



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


